Citation Nr: 0417434	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  98-10 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991, to include service in Southwest Asia.

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In February 2004, the veteran presented testimony before the 
undersigned at a video conference hearing conducted between 
the RO and the Board.  A transcript of that hearing is 
contained  in the claims folder.  While the veteran in July 
1998 had originally requested a travel board hearing, he 
later elected to have a video conference hearing.  

The Board notes that while the veteran had previously 
characterized his claim to include colds, frequent 
congestion, bronchitis, or an undiagnosed illness, at the 
video conference hearing he and his representative clarified 
that the claim was for entitlement to service connection for 
asthma.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

In a May 1991 Report of Medical History completed prior to 
returning to the United States from Southwest Asia, the 
veteran reported a current or past history of asthma, 
shortness of breath, and pain or pressure in the chest.  That 
document did not, however, did not provide any further 
information.  Physical examination in May 1991, revealed 
clinically normal lungs.  The service medical records do not 
otherwise include any record of in-service treatment for 
asthma.  

Notably, at his February 2004 hearing the veteran testified 
that he had been treated post service every three to six 
months for asthma, but he could not recall how soon after 
service he began that treatment.  As the RO noted in December 
2002 correspondence VA had obtained records of treatment at 
the Providence VA Medical Center (VAMC) dating from April 
1999 to October 2002.  However, earlier VA treatment records 
from that facility would be more probative in determining 
whether there is a link between asthma and the veteran's 
period of service.  Hence, VA must obtain all post service 
treatment records of the veteran at the Providence VAMC.  38 
U.S.C.A. § 5103A.  The veteran reported that he only received 
treatment for the condition at that VA facility, and hence no 
other sources of treatment need be queried unless the veteran 
informs otherwise.  

Recent records include an October 2003 VA examination report 
which lists a diagnosis of mild to moderate asthma, and a 
November 2003 VA examination report which noted that asthma 
could not be diagnosed because pulmonary function tests did 
not show the disorder.  Findings of an October 2003 pulmonary 
function test are also of record.  VA treatment from 
September 1991 and June 1998 include lists which include a 
diagnosis of bronchitis.  A VA report of chest X-ray in June 
1994 includes a diagnosis of "perhaps minimal" chronic 
obstructive pulmonary disease (COPD).  Recent medical records 
are thus somewhat inconsistent as to whether the veteran has 
asthma, and no recent record addresses etiology of asthma as 
related to the veteran's period of service.  Hence, a VA 
examination to address these points is in order.  

Accordingly, the following additional development is 
warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional development action 
required by the VCAA, and 
implementing regulations is complete.  
Specifically, the RO should inform 
the veteran that VA will make efforts 
to obtain any additional as-yet-
unobtained relevant governmental 
evidence, such as VA medical records, 
or records from other government 
agencies; as well as private medical 
records, if he identifies such 
records and the custodians thereof.  
The RO must notify the veteran of any 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.  The RO 
must also notify the veteran that he 
should submit all evidence in his 
possession in furtherance of his 
claim.  The RO must also explain 
governing law regarding the claim on 
appeal.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial December 
1997 RO adjudication of the appealed 
claim.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159.  

3.  The RO should obtain all post-
service treatment records from the 
Providence VAMC not yet obtained, to 
include records from July 1991 
through April 1999, and from October 
2002 to the present.  Efforts to 
secure these records must continue 
until it is determined that further 
efforts would be futile.  The RO must 
notify the veteran of evidence that 
could not be obtained.  All records 
and responses received must be 
associated with the claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA respiratory examination 
to address the nature and etiology of 
any current asthmatic condition.  The 
claims folder and a copy this remand 
must be provided to the physician for 
an opinion based on the record.  All 
necessary tests and studies should be 
conducted.  The examiner must note 
the prior October 2003 and November 
2003 reports and their conflicting 
conclusions regarding the presence of 
asthma.  Following examination and a 
review of the claims folder, the 
examiner must answer the following 
(with all responses explained in 
full):

1)  Does the veteran currently 
have asthma?  The examiner must 
reconcile past medical findings 
and conclusions in arriving at 
this opinion.  

2)  If so, is it at least as 
likely as not that asthma was 
incurred or aggravated during 
his period of active service 
from January to July 1991, or is 
it otherwise related to service?  
Any opinion offered must be 
based on medical evidence of 
record.  The examiner may not 
rely solely on any unverified 
history provided by the veteran.  

5.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded claim.  
If the determination remains adverse, 
the RO must provide the veteran and 
his representative with a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford the 
veteran and his representative the 
applicable time to respond.  The RO 
must afford particular care and 
attention to ensuring that VA has 
provided the veteran complete notice 
of what VA will do and what he must 
do in support of his claim.  
Quartuccio.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



